           Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 1 of 9



                 IN THE UNITED STFAX ,pisilimer COURT
                     MIDDLE DIgtittier&ALABAMA
                              NowwwpivAi?ri
LORETHA GOODGAME,                  DEBRf P. HACKETT, cr;:
                                    U.S. ISTRIOT COUT--;7
                                           D[STRICT ALL
      PLAINTIFF,

v.                                             CIVIL ACTION NO:

CREDIT ACCEPTANCE                                 0:lq-civ- o4 - wC
CORPORATION; ALLSTAR                           DEMAND FOR JURY TRIAL
RECOVERY,LLC.,

      DEFENDANTS.


                           PLAINTIFF'S COMPLAINT


      COMES NOW the Plaintiff, Loretha Goodgame,in the above-styled cause

and for her Complaint against the Defendants states the following:

                                      PARTIES

      1.      The Plaintiff, Loretha Goodgame is a resident and citizen ofthe state

              of Alabama, Coosa County, and is over the age oftwenty-one(21)

              years.

      2.      The Defendant, Credit Acceptance Corporation("CAC"),is a foreign

              corporation and was, in all respects and at all times relevant herein,

              doing business in the state of Alabama, and is registered to do


                                     Page 1 of 9
     Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 2 of 9



        business in Alabama.

3.      The Defendant, Allstar Recovery, LLC ("Allstar Recoverr), is a

        foreign entity and was, in all respects and at all times relevant herein,

        doing business in the state of Alabama. The Defendant is engaged in

        the business of collecting consumer debts by using non-judicial self-

        help action in the repossession of automobiles from consumers

        residing in Coosa County, Alabama and is a "debt collector," as

        defined by the FDCPA.

                    JURISDICTION AND VENUE

4.      This Court has jurisdiction under 15 U.S.C. § 1692k(d), and 28 U.S.C.

        § 1331,§ 1332, and § 1367. Venue is proper in that the Defendants

        transacted business here, and the Plaintiff resides here.

                      FACTUAL ALLEGATIONS

5.      On or about February 23, 2017,Plaintiff purchased a 2015 Chrysler

        200("the Vehicle)and executed a financing and security agreement

        for the Vehicle with Defendant CAC.

6.      In or around early January 2019, upon information and belief,

        Defendant CAC purportedly considered the Plaintiffs financing

        agreement to be in default.



                                Page 2 of 9
     Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 3 of 9



7.      Plaintiff contacted Defendant CAC and the Defendant CAC agent

        stated to Plaintiff that she could arrange to bring the account current

        by setting up biweekly payments through CAC's online portal and by

        making the payments, Plaintiff would be allowed to keep the Vehicle.

8.      Plaintiff set up the biweekly payments through Defendant CAC's

        online portal and made the payments as agreed. She also continued to

        make her regular payment as agreed.

9.      In or around late January 2019, Defendant CAC contracted with

        Defendant Allstar Recovery for the non-judicial self-help repossession

        ofthe Vehicle.

10.     On or around January 24,2019 at approximately 5:00 AM,a

        Defendant Allstar Recovery agent went to Plaintiffs home to take

        possession ofthe Vehicle.

11.     At this time, Plaintiff was home with her fiancé and two(2)children.

12.     Plaintiff woke up, went outside, and objected the Defendant AJlstar

        Recovery agent taking the Vehicle.

13.     In addition, Plaintiff showed the Defendant Allstar Recovery agent the

        confirmation that the payments had been made.

14.     In response, the Defendant Allstar Recovery Agent stated he had an



                               Page 3 of 9
  Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 4 of 9



      active repossession order from Defendant CAC and continued with

      the repossession dispute the objection.

15.   Plaintiff called her father, Larry Goodgame, who immediately drove

      over and attempted to block the driveway so that the Defendant

      Allstar Recovery agent could not drive off.

16.   Plaintiff attempted to contact Defendant CAC and have it cancel the

      repossession but the office was not yet open.

17.   Plaintiff continued to object to repossession and asked the Defendant

      Allstar Recovery agent to wait until the Defendant CAC office

      opened.

18.   The Defendant Allstar Recovery agent would not wait and drove off

      the Vehicle.

19.   Shortly after driving off, Plaintiff spoke with the Defendant Allstar

      Recovery agent and the agent stated that the repossession order was

      showing "pending closed."

20.   Instead of bringing the Vehicle back to Plaintiff, the Vehicle was

      taken to Moody, Alabama.

21.   Plaintiff paid her mother $20.00 for gas to get from her home in

      Goodwater, Alabama to Moody, Alabama in order to recover her car


                             Page 4 of 9
  Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 5 of 9



      that should not have been repossessed at all.

22.   Due to these actions, Plaintiff suffered a temporary loss ofthe

      Vehicle, shaine, anxiety, metal distress, and accompanying physical

      damages.

                    COUNT ONE
       NEGLIGENCE CLAIM AGAINST DEFENDANTS

23.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

24.   The Defendants were under a duty not take the Vehicle because

      Plaintiff was making her agreed payments or breach the peace during

      the repossession ofthe Vehicle.

25.   The Defendants breached that duty.

26.   As a proximate cause of Defendants' negligence, Plaintiff suffered a

      temporary loss ofthe Vehicle, shame, anxiety, metal distress, and

      accompanying physical damages

                   COLTNT TWO
       WANTONNESS CLAIM AGAINST DEFENDANTS

27.   The Plaintiff adopts the averrnents and allegations hereinbefore as if

      fully set forth herein.

28.   Defendants, with reckless disregard ofthe natural or probable


                                Page 5 of 9
  Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 6 of 9



      consequences of its actions, acted in a manner that resulted in an

      unlawful repossession attempt ofthe Vehicle.

29.   Defendants knew, or should have known,that their actions would

      likely or probably result in injuries such as those sustained by

      Plaintiff.

30.   As a proximate cause of Defendants' wantonness, Plaintiff suffered a

      temporary loss ofthe Vehicle, shame, anxiety, metal distress, and

      accompanying physical damages.

                    COUNT THREE
         TRESPASS CLAIM AGAINST DEFENDANTS

31.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

32.   The Defendants intentionally, forcibly, and unlawfully intruded on

      Plaintiffs property and remained after Plaintiff objected to the

      repossession.

33.   As a result ofthe Defendants conduct, Plaintiff suffered a temporary

      loss ofthe Vehicle, shame, anxiety, metal distress, and accompanying

      physical damages.




                                Page 6 of 9
  Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 7 of 9



                  COUNT FOUR
FDCPA CLAIM AGAINST DEFENDANT ALLSTAR RECOVERY

34.   The Plaintiff adopts the averments and allegations of all the above

      paragraphs hereinbefore as if fully set forth herein.

35.   The Defendant has engaged in collection activities and practices in

      violation ofthe Fair Debt Collection Practices Act.

36.   Defendant took non-judicial action to effect dispossession ofthe

      Vehicle without a present right of possession in violation of 15 U.S.C.

      § 1692f(6);

37.   As a result of Defendant's conduct, Plaintiff suffered a temporary loss

      ofthe Vehicle, shame, anxiety, metal distress, and accompanying

      physical damages

                     COUNT FIVE
      INVASION OF PRIVACY AGAINST DEFENDANTS

38.   The Plaintiff adopts the averments and allegations of all the above

      paragraphs hereinbefore as if fully set forth herein.

39.   The Defendants undertook and/or directed actions to the Plaintiff

      constituting an invasion of privacy, as set out and described in the

      common law ofthe State of Alabama. Said actions were made in

      disregard for Plaintiffs right to privacy.


                             Page 7 of 9
         Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 8 of 9



      40.   Said invasions were intentional, willful, and malicious, and violated

            the Plaintiffs privacy.

      41.   Said communications constitute the wrongful intrusion into her

            solitude and seclusion.

      42.   As a result of Defendants' conduct, Plaintiff suffered a temporary loss

            ofthe Vehicle, shame, anxiety, metal distress, and accompanying

            physical damages

                   AMOUNT OF DAMAGES DEMANDED

      WHEREFORE,PREMISES CONSIDERED,Plaintiff demands a

judgment against the Defendants as follows:

      43.   Compensatory and punitive damages against the Defendants;

      44.   Remedies available under the FDCPA against Defendant Allstar

            Recovery, including statutory damages, costs and attorneys' fees and

            any other compensatory damages pursuant to 15 U.S.C.§1692k; and,

      45.   Such other and further reliefthat this Court deems necessary,just and

            proper.

            PLAINTIFF DEMANDS TRIAL BY STRUVJ
                                           K


                                              W. WHITNEY SEALS,
                                              Attorney for Plaintiff


                                      Page 8 of 9
         Case 2:19-cv-00241-WC Document 1 Filed 04/04/19 Page 9 of 9



OF COUNSEL:

COCHRUN & SEALS,LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone:(205)323-3900
Facsimile:(205)323-3906
filings@cochrunseals.com

                                       JO    C. HUBBARD
                                       Att   ey for Plaintiff

OF COUNSEL:

JOHN C. HUBBARD,LLC
P.O. Box 953
Birmingham, AL 35201
Telephone:(205)378-8121
Facsimile:(205)690-4525
jch@jchubbardlaw.com

PLAINTIFF'S ADDRESS:
Ms. Loretha Goodgame
1490 Coosa County Road 52
Goodwater, AL 35072

PLEASE SERVE THE DEFENDANT BY CERTIFIED MAIL,RETURN
RECEIPT REQUESTED TO:

CREDIT ACCEPTANCE CORPORATION
C/O Corporation Service Company,Inc.
641 South Lawrence Street
Montgomery, AL 36104

ALLSTAR RECOVERY,LLC
C/O Capitol Corporate Services, Inc.
2 North Jackson Street, Suite 605
Montgomery, AL 36104

                                  Page 9 of 9
